DETAILED ACTION
1	This action is responsive to the amendment filed on March 29, 2021.
2	The cancellation of claims 4-5 and 11 is acknowledged. Pending claims are 1-3, 6-10 and 12-17.
3	The terminal disclaimer filed on 03/29, 2021, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the U.S. copending patent application No. 16/962,750  has been reviewed and is accepted.  The terminal disclaimer has been recorded.
4	The rejection of the claims under 112, second paragraph, is withdrawn because of the applicant’s amendment by cancellation of claims 5 and 11.
5	The rejection of claims 1-3 and 6-8 under 35 U.S.C. 102(a)1 as being anticipated by Konno et al. (US’ 915 A1) is maintained for the reasons set forth in the previous Office action that mailed on February 02, 2021.
6	The rejection of claims 9-10 under 35 U.S.C. 103 as being unpatentable over Konno et al. (US’ 915 A1) in view of the Japanese Patent No. (JP’ 952 A) is maintained for the reasons set forth in the previous Office action that mailed on February 02, 2021.
Response to Applicant’s Arguments
7	Applicant's arguments filed on 3/29/2021 have been fully considered but they are not persuasive.
	With respect to the rejection of the claims under 35 U.S.C. 102(a)1 as being anticipated by Konno et al. (US’ 915 A1), applicant argued that Konno et al. (US’ 915 A1) fails to disclose a hair cosmetic comprising an alkali agent and higher alcohols having 12 to 22 carbon atoms as recited in amended independent claim 1. Applicant also argued that Konno does not disclose that 
	The examiner respectfully, disagrees with the above arguments because Konno et al. (US’ 915 A1) clearly teaches that each of the first agent and the second agent may contain at least one higher alcohol having 12 or more and 22 or less carbon atoms (see page 5, paragraphs, 0082-0083).
	With respect to the applicant’s argument that Konno does not disclose that the first agent or the second agent are configured to be applied to hair before hair color treatment, the examiner would like to point out that claim 1 recites a cosmetic composition and does not recite a method claim that required specific application. 
	Further, the recitation of a new intended use for an old product does not make a claim to that old product patentable. (In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997).
	With  respect to the applicant’s argument that Konno fails to disclose a hair coloring agent that includes the combination of features recited in independent claim 6, wherein the hair coloring has a pH of 6.8 or more as recited in amended independent claim 6.
	The examiner would like to point out that Konno et al. (US’ 915 A1) clearly teaches a first agent that comprises coloring components include a pH adjusters, cationic surfactants, HC dyes, basic dyes, thickening agents, amino acids and solubilizing (wetting) agents and wherein the pH of the composition is in a range of 8 to 12 as claimed in claim 6 (see page 8, paragraphs, 0131-0139 and page 8, paragraphs, 0138-0139 and page 24, 0340). Accordingly, Konno et al. (US’ 915 A1) anticipates the claims.
Allowable Subject Matter
8	Claims 12-17 are allowed. The prior art of record do not teach or disclose the limitations of the method claims including the claimed steps are recently recited in the amended claims.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EISA B ELHILO whose telephone number is (571)272-1315.  The examiner can normally be reached on Monday-Friday, 7:00 AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EISA B ELHILO/Primary Examiner, Art Unit 1761